UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
ALVIN B. TRUESDALE,                 )
                                    )
                   Plaintiff,       )
                                    )
      v.                            )                 Civil Action No. 08-1862 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE et al.,                  )
                                    )
                   Defendants.      )
___________________________________ )


                                             ORDER

               For the reasons stated in the accompanying Opinion, it is hereby

               ORDERED that defendant’s renewed motion to dismiss or for summary judgment

[Dkt. #60] is GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE; it is

               FURTHER ORDERED that, not later than September 30, 2010, defendant shall

file either a dispositive motion or a proposed schedule for resolution of the outstanding issues in

this case.

               SO ORDERED.

                                                      /s/
                                                      PAUL L. FRIEDMAN
DATE: August 13, 2010                                 United States District Judge